             Case 2:18-cv-01850-JLR Document 81
                                             79 Filed 08/21/20
                                                      08/13/20 Page 1 of 3




 1                                                        THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
        JOHNNY B. DELASHAW, JR., M.D.,                        NO. C18-1850-JLR
11
                    Plaintiff,                                STIPULATED MOTION TO AMEND
12                                                            ORDER ON CROSS-MOTIONS FOR
            v.                                                SUMMARY JUDGMENT (DKT. #77)
13                                                            AND ORDER
        ALDEN ROBERTS, M.D.; MELANIE
14      DELEON; MICAH MATTHEWS;                               NOTE FOR HEARING: 08/13/2020
        GORDON WRIGHT; AND STEPHEN
15      CORREA, D.V.M., each in their
        individual capacities,
16
                    Defendants.
17

18          BY STIPULATION AND AGREEMENT, the Plaintiff and the Defendants, by and through

19   their respective counsel of record, request the Court grant the following relief in accordance with

20   Fed. R. Civ. P. 60(a):

21          1.      On August 7, 2020, the Court entered its Order on Cross-Motions for Summary

22   Judgment. (Dkt. #77). The parties believe there are two (2) clerical or scrivener’s error in the text

23   of the Order that should be corrected for purposes of clarity. Both errors appear on page 25 of the

24   Order. (Dkt. #77 at 25).

25          2.      On page 25 of the Order at line 9, the Order reads as follows, “about the Hobday

26   report’ after Dr. Roberts initiated this lawsuit and after Dr. Roberts.” The parties submit the first


       STIP. MOT. TO AMEND SUMMARY                       1                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       JUDGMENT ORDER AND ORDER                                                800 Fifth Avenue, Suite 2000
       (Cause No. C18-1850-JLR)                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7352
              Case 2:18-cv-01850-JLR Document 81
                                              79 Filed 08/21/20
                                                       08/13/20 Page 2 of 3




 1   reference to “Dr. Roberts” should refer to “Dr. Delashaw” because Dr. Delashaw initiated this
 2   lawsuit. (Dkt. #77 at 25:9).
 3            3.    On page 25 of the Order at line 14, the Order reads as follows, “(‘Roberts Dep.’) at
 4   93:12-24.) Dr. Roberts’ resulting report found that ‘Dr. Delashaw is.” The parties submit the
 5   second reference to “Roberts” should refer to Dr. Hobday because Dr. Hobday is the one who issued
 6   the referenced report. (Dkt. #77 at 25:14).
 7            4.    “The court may correct a clerical mistake or a mistake arising from oversight or
 8   omission whenever one is found in a judgment, order, or other part of the record.” Fed. R. Civ. P.
 9   60(a).
10            SIGNED AND STIPULATED TO THIS 13th day of August, 2020.
11    BENNETT BIGELOW & LEEDOM, P.S.                   ROBERT W. FERGUSON
                                                       Attorney General
12

13     s/ Michael Madden                                s/ Scott M. Barbara
      MICHAEL MADDEN, WSBA #8747                       SCOTT M. BARBARA, WSBA #20885
14    AMY M. MAGNANO, WSBA #38484                      Assistant Attorney General
      Attorneys for Plaintiff                          Attorneys for State Defendants
15    601 Union St, Ste 1500                           800 Fifth Ave, Ste 2000
      Seattle, WA 98101                                Seattle, WA 98104
16    Tel: (206) 622-5511                              Tel: 206-389-2033
      Email: mmadden@bbllaw.com                        Email: scott.barbara@atg.wa.gov
17    Email: amagnano@bbllaw.com
18

19                                        ORDER
20
              IT IS SO ORDERED.
21

22

23
                                                   A
                                                   JAMES L. ROBART
                                                   United State District Judge
24

25

26


       STIP. MOT. TO AMEND SUMMARY                      2               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       JUDGMENT ORDER AND ORDER                                              800 Fifth Avenue, Suite 2000
       (Cause No. C18-1850-JLR)                                                Seattle, WA 98104-3188
                                                                                    (206) 464-7352
             Case 2:18-cv-01850-JLR Document 81
                                             79 Filed 08/21/20
                                                      08/13/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on the date set forth below I caused the foregoing to be electronically
 3   filed with the Clerk of the Court using the CM/ECF system, which will also send notification of
 4   such filing to the following parties:
 5                   Michael Madden – mmadden@bbllaw.com
                     Amy M. Magnano – amagnano@bbllaw.com
 6
             SIGNED THIS 13th day of August, 2020.
 7
                                                  s/ Scott M. Barbara
 8                                                SCOTT M. BARBARA, WSBA # 20885
                                                  Attorney for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       STIP. MOT. TO AMEND SUMMARY                       3                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       JUDGMENT ORDER AND ORDER                                                800 Fifth Avenue, Suite 2000
       (Cause No. C18-1850-JLR)                                                  Seattle, WA 98104-3188
                                                                                      (206) 464-7352
